Exhibit 10(a)
 
 



 

 

 
 
 
 
 
 
 
 

AMENDED AND RESTATED   INTER-COMPANY POWER AGREEMENT   DATED AS OF SEPTEMBER 10,
2010   AMONG       OHIO VALLEY ELECTRIC CORPORATION,   ALLEGHENY ENERGY SUPPLY
COMPANY, L.L.C.  
APPALACHIAN POWER COMPANY,
 
BUCKEYE POWER GENERATING, LLC,
 
COLUMBUS SOUTHERN POWER COMPANY,
  THE DAYTON POWER AND LIGHT COMPANY,   DUKE ENERGY OHIO, INC.,   FIRSTENERGY
GENERATION CORP.,   INDIANA MICHIGAN POWER COMPANY,   KENTUCKY UTILITIES
COMPANY,   LOUISVILLE GAS AND ELECTRIC COMPANY,   MONONGAHELA POWER COMPANY,  
OHIO POWER COMPANY,   PENINSULA GENERATION COOPERATIVE, and   SOUTHERN INDIANA
GAS AND ELECTRIC COMPANY

 
 

 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED   INTER-COMPANY POWER AGREEMENT  
 _____________________________

 
THIS AGREEMENT, dated as of September 10, 2010 (the “Agreement”), by and among
Ohio Valley Electric Corporation (herein called OVEC), Allegheny Energy Supply
Company, L.L.C. (herein called Allegheny), Appalachian Power Company (herein
called Appalachian), Buckeye Power Generating, LLC (herein called Buckeye),
Columbus Southern Power Company (herein called Columbus), The Dayton Power and
Light Company (herein called Dayton), Duke Energy Ohio, Inc. (formerly known as
The Cincinnati Gas & Electric Company and herein called Duke Ohio), FirstEnergy
Generation Corp. (herein called FirstEnergy), Indiana Michigan Power Company
(herein called Indiana), Kentucky Utilities Company (herein called Kentucky),
Louisville Gas and Electric Company (herein called Louisville), Monongahela
Power Company (herein called Monongahela), Ohio Power Company (herein called
Ohio Power), Peninsula Generation Cooperative (herein called Peninsula), and
Southern Indiana Gas and Electric Company (herein called Southern Indiana, and
all of the foregoing, other than OVEC, being herein sometimes collectively
referred to as the Sponsoring Companies and individually as a Sponsoring
Company) hereby amends and restates in its entirety, the Inter-Company Power
Agreement dated as of March 13, 2006, as amended by Modification No. 1, dated as
of March 13, 2006 (herein called the Current Agreement), by and among OVEC and
the Sponsoring Companies.
 
Witnesseth That:
 
Whereas, the Current Agreement amended and restated the original Inter-Company
Power Agreement, dated as of July 10, 1953, as amended by Modification No. 1,
dated as of June 3, 1966; Modification No. 2, dated as of January 7, 1967;
Modification No. 3, dated as of November 15, 1967; Modification No. 4, dated as
of November 5, 1975; Modification No. 5, dated as of September 1, 1979;
Modification No. 6, dated as of August 1, 1981; Modification No. 7, dated as of
January 15, 1992; Modification No. 8, dated as of January 19, 1994; Modification
No. 9, dated as of August 17, 1995; Modification No. 10, dated as of January 1,
1998; Modification No. 11, dated as of April 1, 1999; Modification No. 12, dated
as of November 1, 1999; Modification No. 13, dated as of May 24, 2000;
Modification No. 14, dated as of April 1, 2001; and Modification No. 15, dated
as of April 30, 2004 (together, herein called the Original Agreement); and
 
W hereas, OVEC designed, purchased, and constructed, and continues to operate
and maintain two steam-electric generating stations, one station (herein called
Ohio Station) consisting of five turbo-generators and all other necessary
equipment, at a location on the Ohio River near Cheshire, Ohio, and the other
station (herein called Indiana Station) consisting of six turbogenerators and
all other necessary equipment, at a location on the Ohio River near Madison,
 
 
 

--------------------------------------------------------------------------------

 
 

Indiana, (the Ohio Station and the Indiana Station being herein called the
Project Generating Stations); and

 
Whereas, OVEC also designed, purchased, and constructed, and continues to
operate and maintain necessary transmission and general plant facilities (herein
called the Project Transmission Facilities) and OVEC established or cause to be
established interconnections between the Project Generating Stations and the
systems of certain of the Sponsoring Companies; and
 
Whereas, OVEC entered into an agreement, attached hereto as Exhibit A, with
Indiana-Kentucky Electric Corporation (herein called IKEC), a corporation
organized under the laws of the State of Indiana as a wholly owned subsidiary
corporation of OVEC, which has been amended and restated as of the date of this
Agreement and embodies the terms and conditions for the ownership and operation
by IKEC of the Indiana Station and such portion of the Project Transmission
Facilities which are to be owned and operated by it; and
 
Whereas, transmission facilities were constructed by certain of the Sponsoring
Companies to interconnect the systems of such Sponsoring Companies, directly or
indirectly, with the Project Generating Stations and/or the Project Transmission
Facilities, and the Sponsoring Companies have agreed to pay for Available Power,
as hereinafter defined, as may be available at the Project Generating Stations;
and
 
Whereas, the parties hereto desire to amend and restate in their entirety, the
Current Agreement to define the terms and conditions governing the rights of the
Sponsoring Companies to receive Available Power from the Project Generating
Stations and the obligations of the Sponsoring Companies to pay therefor.
 
Now, Therefore, the parties hereto agree with each other as follows:
 
 
ARTICLE 1
 
Definitions
 
1.01. For the purposes of this Agreement, the following terms, wherever used
herein, shall have the following meanings:
 
1.011 “Affiliate” means, with respect to a specified person, any other person
that directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such specified person; provided
that “control” for these purposes means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a person, whether through the ownership of voting securities, by contract or
otherwise.
 
 
2

--------------------------------------------------------------------------------

 
1.012 “Arbitration Board” has the meaning set forth in Section 9.10.
 
1.013 “Available Energy” of the Project Generating Stations means the energy
associated with Available Power.
 
1.014 “Available Power” of the Project Generating Stations at any particular
time means the total net kilowatts at the 345-kV busses of the Project
Generating Stations which Corporation in its sole discretion will determine that
the Project Generating Stations will be capable of safely delivering under
conditions then prevailing, including all conditions affecting capability.
 
1.015 “Corporation” means OVEC, IKEC, and all other subsidiary corporations of
OVEC.
 
1.016 “Decommissioning and Demolition Obligation” has the meaning set forth in
Section 5.03(f) hereof.
 
1.017 “Effective Date” means September 10, 2010, or to the extent necessary,
such later date on which Corporation notifies the Sponsoring Companies that all
conditions to effectiveness, including all required waiting periods and all
required regulatory acceptances or approvals, of this Agreement have been
satisfied in form and substance satisfactory to the Corporation.
 
1.018 “Election Period” has the meaning set forth in Section 9.183(a) hereof.
 
1.019 “Minimum Generating Unit Output” means 80 MW (net) for each of the
Corporation’s generation units; provided that such “Minimum Generating Unit
Output” shall be confirmed from time to time by operating tests on the
Corporation’s generation units and shall be adjusted by the Operating Committee
as appropriate following such tests.
 
1.0110  “Minimum Loading Event” means a period of time during which one or more
of the Corporation’s generation units are operating at below the Minimum
Generating Output as a result of the Sponsoring Companies’ failure to schedule
and take delivery of sufficient Available Energy.
 
1.0111 “Minimum Loading Event Costs” means the sum of the following costs caused
by one or more Minimum Loading Events: (i) the actual costs of any of the
Corporation’s generating units burning fuel oil; and (ii) the estimated actual
additional costs to the Corporation resulting from Minimum Loading Events,
including without limitation the incremental costs of additional emissions
allowances, reflected in the schedule of charges prepared by the Operating
Committee and in effect as of the commencement of any Minimum Loading Event,
which schedule may be adjusted from time to time as necessary by the Operating
Committee.
 
 
3

--------------------------------------------------------------------------------

 
1.0112 “Month” means a calendar month.
 
1.0113  “Nominal Power Available” means an individual Sponsoring Company’s Power
Participation Ratio share of the Corporation’s current estimate of the maximum
amount of Available Power available for delivery at any given time.
 
1.0114 “Offer Notice” means the notice required to be given to the other
Sponsoring Companies by a Transferring Sponsor offering to sell all or a portion
of such Transferring Sponsor’s rights, title and interests in, and obligations
under this Agreement.  At a minimum, the Offer Notice shall be in writing and
shall contain (i) the rights, title and interests in, and obligations under this
Agreement that the Transferring Sponsor proposes to Transfer; and (ii) the cash
purchase price and any other material terms and conditions of such proposed
transfer.  An Offer Notice may not contain terms or conditions requiring the
purchase of any non-OVEC interests.
 
1.0115 “Permitted Assignee” means a person that is (a) a Sponsoring Company or
its Affiliate whose long-term unsecured non-credit enhanced indebtedness, as of
the date of such assignment, has a Standard & Poor’s credit rating of at least
BBB- and a Moody’s Investors Service, Inc. credit rating of at least Baa3
(provided that, if the proposed assignee’s long-term unsecured non-credit
enhanced indebtedness is not currently rated by one of Standard & Poor’s or
Moody, such assignee’s long-term unsecured non-credit enhanced indebtedness, as
of the date of such assignment, must have either a Standard & Poor’s credit
rating of at least BBB- or a Moody’s Investors Service, Inc. credit rating of at
least Baa3); or (b) a Sponsoring Company or its Affiliate that does not meet the
criteria in subsection (a) above, if the Sponsoring Company or its Affiliate
that is assigning its rights, title and interests in, and obligations under,
this Agreement agrees in writing (in form and substance satisfactory to
Corporation) to remain obligated to satisfy all of the obligations related to
the assigned rights, title and interests to the extent such obligations are not
satisfied by the assignee of such rights, title and interests; provided that, in
no event shall a person be deemed a “Permitted Assignee” if counsel for the
Corporation reasonably determines that the assignment of the rights, title or
interests in, or obligations under, this Agreement to such person could cause a
termination, default, loss or payment obligation under any security issued, or
agreement entered into, by the Corporation prior to such transfer.
 
1.0116 “Postretirement Benefit Obligation” has the meaning set forth in Section
5.03(e) hereof.
 
1.0117 “Power Participation Ratio” as applied to each of the Sponsoring
Companies refers to the percentage set forth opposite its respective name in the
tabulation below:
 
 

  Power Participation Company Ratio—Percent

 
 
4

--------------------------------------------------------------------------------

 
 
 

  Allegheny........................................................... 3.01  
Appalachian....................................................... 15.69  
Buckeye............................................................ 18.00  
Columbus.......................................................... 4.44  
Dayton............................................................... 4.90  
Duke Ohio......................................................... 9.00  
FirstEnergy........................................................ 4.85  
Indiana...............................................................                                                              
7.85  
Kentucky...........................................................                                                                         
2.50  
Louisville............................................................                                                                         
5.63  
Monongahela.....................................................                                                                         
0.49   Ohio Power.......................................................  15.49
 
Peninsula............................................................                                                                         
6.65   Southern Indiana................................................ 1.50  
    
Total.............................................................                                                                 
100.0

 
1.0118 “Tariff” means the open access transmission tariff of the Corporation, as
amended from time to time, or any successor tariff, as accepted by the Federal
Energy Regulatory Commission or any successor agency.
 
1.0119 “Third Party” means any person other than a Sponsoring Company or its
Affiliate.
 
1.0120 “Total Minimum Generating Output” means the product of the Minimum
Generating Unit Output times the number of the Corporation’s generation units
available for service at that time.
 
1.0121 “Transferring Sponsor” has the meaning set forth in Section 9.183(a)
hereof.
 
1.0122 “Uniform System of Accounts” means the Uniform System of Accounts
prescribed by the Federal Energy Regulatory Commission as in effect on January
1, 2004.
 
 
ARTICLE 2
 
Transmission Agreement and Facilities
 
2.01. Transmission Agreement.  The Corporation shall enter into a transmission
service agreement under the Tariff, and the Corporation shall reserve and
schedule transmission service, ancillary services and other transmission-related
services in accordance with the Tariff to provide for the delivery of Available
Power and Available Energy to the applicable delivery point under this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
2.02. Limited Burdening of Corporation’s Transmission Facilities.  Transmission
facilities owned by the Corporation, including the Project Transmission
Facilities, shall not be burdened by power and energy flows of any Sponsoring
Company to an extent which would impair or prevent the transmission of Available
Power.
 
 
ARTICLE 3
 
[Reserved]
 
ARTICLE 4
 
Available Power Supply
 
4.01. Operation of Project Generating Stations.  Corporation shall operate and
maintain the Project Generating Stations in a manner consistent with safe,
prudent, and efficient operating practice so that the Available Power available
from said stations shall be at the highest practicable level attainable
consistent with OVEC’s obligations under ReliabilityFirst Reliability Standard
BAL-002-RFC throughout the term of this Agreement.
 
4.02. Available Power Entitlement.  The Sponsoring Companies collectively shall
be entitled to take from Corporation and Corporation shall be obligated to
supply to the Sponsoring Companies any and all Available Power and Available
Energy pursuant to the provisions of this Agreement.  Each Sponsoring Company’s
Available Power Entitlement hereunder shall be its Power Participation Ratio, as
defined in subsection 1.0117, of Available Power.
 
4.03. Available Energy.  Corporation shall make Available Energy available to
each Sponsoring Company in proportion to said Sponsoring Company’s Power
Participation Ratio. No Sponsoring Company, however, shall be obligated to avail
itself of any Available Energy. Available Energy shall be scheduled and taken by
the Sponsoring Companies in accordance with the following procedures:
 
4.031 Each Sponsoring Company shall schedule the delivery of all or any portion
(in whole MW increments) of its entitlement to Available Energy in accordance
with scheduling procedures established by the Operating Committee from time to
time.
 
4.032 In the event that any Sponsoring Company does not schedule the delivery of
all of its Power Participation Ratio share of Available Energy, then each such
other Sponsoring Company may schedule the delivery of all or any portion (in
whole MW increments) of any such unscheduled share of Available Energy (through
successive allotments if necessary) in proportion to their Power Participation
Ratios.
 
 
6

--------------------------------------------------------------------------------

 
4.033 Notwithstanding any Available Energy schedules made in accordance with
this Section 4.03 and the applicable scheduling procedures, (i) the Corporation
shall adjust all schedules to the extent that the Corporation’s actual
generation output is less than or more than the expected Nominal Power Available
to all Sponsoring Companies, or to the extent that the Corporation is unable to
obtain sufficient transmission service under the Tariff for the delivery of all
scheduled Available Energy; and (ii) immediately following a Minimum Loading
Event, any Sponsoring Company causing (in whole or part) such Minimum Loading
Event shall have its Available Energy schedules increased after the schedules of
the Sponsoring Companies not causing such Minimum Load Event, in accordance with
the estimated ramp rates associated with the shutdown and start-up of the
Corporation’s generation units as reflected in the schedules prepared by the
Operating Committee and in effect as of the commencement of any Minimum Loading
Event, which schedules may be adjusted from time to time as necessary by the
Operating Committee.
 
4.034   Each Sponsoring Company availing itself of Available Energy shall be
entitled to an amount of energy (herein called billing kilowatt-hours of
Available Energy) equal to its portion, determined as provided in this Section
4.03, of the total Available Energy after deducting therefrom such Sponsoring
Company’s proportionate share, as defined in this Section 4.03, of all losses as
determined in accordance with the Tariff incurred in transmitting the total of
such Available Energy from the 345-kV busses of the Project Generating Stations
to the applicable delivery points, as scheduled pursuant to Section 9.01, of all
Sponsoring Companies availing themselves of Available Energy.  The proportionate
share of all such losses that shall be so deducted from such Sponsoring
Company’s portion of Available Energy shall be equal to all such losses
multiplied by the ratio of such portion of Available Energy to the total of such
Available Energy.  Each Sponsoring Company shall have the right, pursuant to
this Section 4.03, to avail itself of Available Energy for the purpose of
meeting the loads of its own system and/or of supplying energy to other systems
in accordance with agreements, other than this Agreement, to which such
Sponsoring Company is a party.
 
4.035 To the extent that, as a result of the failure by one or more Sponsoring
Companies to take its respective Power Participation Ratio share of the
applicable Total Minimum Generating Output during any hour, a Minimum Loading
Event shall occur, then such one or more Sponsoring Companies shall be assessed
charges for any Minimum Loading Event Costs in accordance with Section 5.05.
 
 
ARTICLE 5
 
Charges for Available Power and Minimum Loading Event Costs
 
5.01. Total Monthly Charge.  The amount to be paid to Corporation each month by
the Sponsoring Companies for Available Power and Available Energy supplied under
this
 
 
7

--------------------------------------------------------------------------------

 
 

Agreement shall consist of the sum of an energy charge, a demand charge, and a
transmission charge, all determined as set forth in this Article 5.

 
 
5.02. Energy Charge.  The energy charge to be paid each month by the Sponsoring
Companies for Available Energy shall be determined by Corporation as follows:
 
5.021 Determine the aggregate of all expenses for fuel incurred in the operation
of the Project Generating Stations, in accordance with Account 501 (Fuel),
Account 506.5 (Variable Reagent Costs Associated With Pollution Control
Facilities) and 509 (Allowances) of the Uniform System of Accounts.
 
5.022 Determine for such month the difference between the total cost of fuel as
described in subsection 5.021 above and the total cost of fuel included in any
Minimum Loading Event Costs payable to the Corporation for such month pursuant
to Section 8.03.  For the purposes hereof the difference so determined shall be
the fuel cost allocable for such month to the total kilowatt-hours of energy
generated at the Project Generating Stations for the supply of Available
Energy.  For Available Energy availed of by the Sponsoring Companies, each
Sponsoring Company shall pay Corporation for each such month an amount obtained
by multiplying the ratio of the billing kilowatt-hours of such Available Energy
availed of by such Sponsoring Company during such month to the aggregate of the
billing kilowatt-hours of all Available Energy availed of by all Sponsoring
Companies during such month times the total cost of fuel as described in this
subsection 5.022 for such month.
 
5.03. Demand Charge.  During the period commencing with the Effective Date and
for the remainder of the term of this Agreement, demand charges payable by the
Sponsoring Companies to Corporation shall be determined by the Corporation as
provided below in this Section 5.03.  Each Sponsoring Company's share of the
aggregate demand charges shall be the percentage of such charges represented by
its Power Participation Ratio.
 
The aggregate demand charge payable each month by the Sponsoring Companies to
Corporation shall be equal to the total costs incurred for such month by
Corporation resulting from its ownership, operation, and maintenance of the
Project Generating Stations and Project Transmission Facilities determined as
follows:
 
As soon as practicable after the close of each calendar month the following
components of costs of Corporation (eliminating any duplication of costs which
might otherwise be reflected among the corporate entities comprising
Corporation) applicable for such month to the ownership, operation and
maintenance of the Project Generating Stations and the Project Transmission
Facilities, including additional facilities and/or spare parts (such as fuel
processing plants, flue gas or waste product processing facilities, and
facilities reasonably required to enable the Corporation to limit the emission
of pollutants or the discharge of wastes in compliance with governmental
requirements) and
 
 
8

--------------------------------------------------------------------------------

 
replacements necessary or desirable to keep the Project Generating Stations and
the Project Transmission Facilities in a dependable and efficient operating
condition, and any provision for any taxes that may be applicable to such
charges, to be determined and recorded in the following manner:
 
(a) Component (A) shall consist of fixed charges made up of (i) the amounts of
interest properly chargeable to Accounts 427, 430 and 431, less the amount
thereof credited to Account 432, of the Uniform System of Accounts, including
the interest component of any purchase price, interest, rental or other payment
under an installment sale, loan, lease or similar agreement relating to the
purchase, lease or acquisition by Corporation of additional facilities and
replacements (whether or not such interest or other amounts have come due or are
actually payable during such Month), (ii) the amounts of amortization of debt
discount or premium and expenses properly chargeable to Accounts 428 and 429,
and (iii) an amount equal to the sum of (I) the applicable amount of the debt
amortization component for such month required to retire the total amount of
indebtedness of Corporation issued and outstanding, (II) the amortization
requirement for such month in respect of indebtedness of Corporation incurred in
respect of additional facilities and replacements, and (III) to the extent not
provided for pursuant to clause (II) of this clause (iii), an appropriate
allowance for depreciation of additional facilities and replacements.
 
(b) Component (B) shall consist of the total operating expenses for labor,
maintenance, materials, supplies, services, insurance, administrative and
general expense, etc., properly chargeable to the Operation and Maintenance
Expense Accounts of the Uniform System of Accounts (exclusive of Accounts 501,
509, 555, 911, 912, 913, 916, and 917 of the Uniform System of Accounts), minus
the total of all non-fuel costs included in any Minimum Loading Event Costs
payable to the Corporation for such month pursuant to Section 8.03, minus the
total of all transmission charges payable to the Corporation for such month
pursuant to Section 5.04, and plus any additional amounts which, after provision
for all income taxes on such amounts (which shall be included in Component (C)
below), shall equal any amounts paid or payable by Corporation as fines or
penalties with respect to occasions where it is asserted that Corporation failed
to comply with a law or regulation relating to the emission of pollutants or the
discharge of wastes.
 
(c) Component (C) shall consist of the total expenses for taxes, including all
taxes on income but excluding any federal income taxes arising from payments to
Corporation under Component (D) below, and all operating or other costs or
expenses, net of income, not included or 
 
 
9

--------------------------------------------------------------------------------

 

  specifically excluded in Components (A) or (B) above, including tax
adjustments, regulatory adjustments, net losses for the disposition of property
and other net costs or expenses associated with the operation of a utility.

 
(d) Component (D) shall consist of an amount equal to the product of $2.089
multiplied by the total number of shares of capital stock of the par value of
$100 per share of Ohio Valley Electric Corporation which shall have been issued
and which are outstanding on the last day of such month.
 
(e) Component (E) shall consist of an amount to be sufficient to pay the costs
and other expenses relating to the establishment, maintenance and administration
of life insurance, medical insurance and other postretirement benefits other
than pensions attributable to the employment and employee service of active
employees, retirees, or other employees, including without limitation any
premiums due or expected to become due, as well as administrative fees and
costs, such amounts being sufficient to provide payment with respect to all
periods for which Corporation has committed or is otherwise obligated to make
such payments, including amounts attributable to current employee service and
any unamortized prior service cost, gain or loss attributable to prior service
years (“Postretirement Benefit Obligation”); provided that, the amount payable
for Postretirement Benefit Obligations during any month shall be determined by
the Corporation based on, among other factors, the Statement of Financial
Accounting Standards No. 106 (Employers’ Accounting For Postretirement Benefits
Other Than Pensions) and any applicable accounting standards, policies or
practices as adopted from time to time relating to accruals with respect to all
or any portion of such Postretirement Benefit Obligation.
 
(f) Component (F) shall consist of an amount that may be incurred in connection
with the decommissioning, shutdown, demolition and closing of the Project
Generating Stations when production of electric power and energy is discontinued
at such Project Generating Stations, which amount shall include, without
limitation the following costs (net of any salvage credits): the costs of
demolishing the plants’ building structures, disposal of non-salvageable
materials, removal and disposal of insulating materials, removal and disposal of
storage tanks and associated piping, disposal or removal of materials and
supplies (including fuel oil and coal), grading, covering and reclaiming storage
and disposal areas, disposing of ash in ash ponds to the extent required by
regulatory authorities, undertaking corrective or remedial action required by
regulatory authorities, and any other costs incurred in putting the facilities
 
 
10

--------------------------------------------------------------------------------

 

  in a condition necessary to protect health or the environment or which are
required by regulatory authorities, or which are incurred to fund continuing
obligations to monitor or to correct environmental problems which result, or are
later discovered to result, from the facilities’ operation, closure or
post-closure activities (“Decommissioning and Demolition Obligation”) provided
that, the amount payable for Decommissioning and Demolition Obligations during
any month shall be calculated by Corporation based on, among other factors, the
then-estimated useful life of the Project Generating Stations and any applicable
accounting standards, policies or practices as adopted from time to time
relating to accruals with respect to all or any portion of such Decommissioning
and Demolition Obligation, and provided further that, the Corporation shall
recalculate the amount payable under this Component (F) for future months from
time to time, but in no event later than five (5) years after the most recent
calculation.

 
 
5.04. Transmission Charge.  The transmission charges to be paid each month by
the Sponsoring Companies shall be equal to the total costs incurred for such
month by Corporation for the purchase of transmission service, ancillary
services and other transmission-related services under the Tariff as reserved
and scheduled by the Corporation to provide for the delivery of Available Power
and Available Energy to the applicable delivery point under this
Agreement.  Each Sponsoring Company's share of the aggregate transmission
charges shall be the percentage of such charges represented by its Power
Participation Ratio.
 
5.05. Minimum Loading Event Costs.  To the extent that, as a result of the
failure by one or more Sponsoring Companies to take its respective Power
Participation Ratio share of the applicable Total Minimum Generating Output
during any hour, a Minimum Loading Event shall occur, then the sum of all
Minimum Loading Event Costs relating to such Minimum Loading Event shall be
charged to such Sponsoring Company or group of Sponsoring Companies that failed
take its respective Power Participation Ratio share of the applicable Total
Minimum Generating Output during such period, with such Minimum Loading Event
Costs allocated among such Sponsoring Companies on a pro-rata basis in
accordance with such Sponsoring Company’s MWh share of the MWh reduction in the
delivery of Available Energy causing any Minimum Loading Event.  The applicable
charges for Minimum Loading Event Costs as determined by the corporation in
accordance with Section 5.05 shall be paid each month by the applicable
Sponsoring Companies.
 
 
ARTICLE 6
 
Metering of Energy Supplied
 
6.01. Measuring Instruments.  The parties hereto shall own and maintain such
metering equipment as may be necessary to provide complete information regarding
the delivery of power and energy to or for the account of any of the parties
hereto; and the ownership and
 
 
11

--------------------------------------------------------------------------------

 

expense of such metering shall be in accordance with agreements among
them.  Each party will at its own expense make such periodic tests and
inspections of its meters as may be necessary to maintain them at the highest
practical commercial standard of accuracy and will advise all other interested
parties hereto promptly of the results of any such test showing an inaccuracy of
more than 1%.  Each party will make additional tests of its meters at the
request of any other interested party.  Other interested parties shall be given
notice of, and may have representatives present at, any test and inspection made
by another party.

 
 
ARTICLE 7
 
Costs of Replacements and Additional Facilities;
Payments for Employee Benefits;
Decommissioning, Shutdown, Demolition and Closing Charges
 
7.01. Replacement Costs. The Sponsoring Companies shall reimburse Corporation
for the difference between (a) the total cost of replacements chargeable to
property and plant made by Corporation during any month prior thereto (and not
previously reimbursed) and (b) the amounts received by Corporation as proceeds
of fire or other applicable insurance protection, or amounts recovered from
third parties responsible for damages requiring replacement, plus provision for
all taxes on income on such difference; provided that, to the extent that the
Corporation arranges for the financing of any replacements, the payments due
under this Section 7.01 shall equal the amount of all principal, interest, taxes
and other costs and expenses related to such financing during any month.  Each
Sponsoring Company’s share of such payment shall be the percentage of such costs
represented by its Power Participation Ratio.  The term cost of replacements, as
used herein, shall include all components of cost, plus removal expense, less
salvage.
 
7.02. Additional Facility Costs.  The Sponsoring Companies shall reimburse
Corporation for the total cost of additional facilities and/or spare parts
purchased and/or installed by Corporation during any month prior thereto (and
not previously reimbursed), plus provision for all taxes on income on such
costs; provided that, to the extent that the Corporation arranges for the
financing of any additional facilities and/or spare parts, the payments due
under this Section 7.02 shall equal the amount of all principal, interest, taxes
and other costs and expenses related to such financing during any month.  Each
Sponsoring Company’s share of such payment shall be the percentage of such costs
represented by its Power Participation Ratio.
 
7.03. Payments for Employee Benefits.  Not later than the effective date of
termination of this Agreement, each Sponsoring Company will pay to Corporation
its Power Participation Ratio share of additional amounts, after provision for
any taxes that may be applicable thereto, sufficient to cover any shortfall if
the amount of the Postretirement Benefit Obligation collected by the Corporation
prior to the effective date of termination of the Agreement is insufficient to
permit Corporation to fulfill its commitments or obligations with respect to
both postemployment benefit obligations under the Statement of Financial
Accounting Standards No. 112 and postretirement benefits other than pensions, as
determined by Corporation
 
 
12

--------------------------------------------------------------------------------

 
 

with the aid of an actuary or actuaries selected by the Corporation based on the
terms of the Corporation’s then-applicable plans.

 
 
7.04. Decommissioning, Shutdown, Demolition and Closing.  The Sponsoring
Companies recognize that a part of the cost of supplying power to it under this
Agreement is the amount that may be incurred in connection with the
decommissioning, shutdown, demolition and closing of the Project Generating
Stations when production of electric power and energy is discontinued at such
Project Generating Stations.  Not later than the effective date of termination
of this Agreement, each Sponsoring Company will pay to Corporation its Power
Participation Ratio share of additional amounts, after provision for any taxes
that may be applicable thereto, sufficient to cover any shortfall if the amount
of the Decommissioning and Demolition Obligation collected by the Corporation
prior to the effective date of termination of the Agreement is insufficient to
permit Corporation to complete the decommissioning, shutdown, demolition and
closing of the Project Generating Stations, based on the Corporation’s
recalculation of the Decommissioning and Demolition Obligation in accordance
with Section 5.03(f) of this Agreement no earlier than twelve (12) months before
the effective date of termination of this Agreement.
 
 
ARTICLE 8
 
Billing and Payment
 
8.01. Available Power, and Replacement and Additional Facility Costs.  As soon
as practicable after the end of each month Corporation shall render to each
Sponsoring Company a statement of all Available Power and Available Energy
supplied to or for the account of such Sponsoring Company during such month,
specifying the amount due to the Corporation therefor, including any amounts for
reimbursement for the cost of replacements and additional facilities and/or
spare parts incurred during such month, pursuant to Articles 5 and 7
above.  Such Sponsoring Company shall make payment therefor promptly upon the
receipt of such statement, but in no event later than fifteen (15) days after
the date of receipt of such statement.  In case any factor entering into the
computation of the amount due for Available Power and Available Energy cannot be
determined at the time, it shall be estimated subject to adjustment when the
actual determination can be made.
 
8.02. Provisional Payments for Available Power.  The Sponsoring Companies shall,
from time to time, at the request of the Corporation, make provisional
semi-monthly payments for Available Power in amounts approximately equal to the
estimated amounts payable for Available Power delivered by Corporation to the
Sponsoring Companies during each semi-monthly period.  As soon as practicable
after the end of each semi-monthly period with respect to which Corporation has
requested the Sponsoring Companies to make provisional semi-monthly payments for
Available Power, Corporation shall render to each Sponsoring Company a separate
statement indicating the amount payable by such Sponsoring Company for such
semi-monthly period.  Such Sponsoring Company shall make payment therefor
promptly upon receipt of such statement, but in no event later than fifteen (15)
days after the date of receipt of such
 
 
13

--------------------------------------------------------------------------------

 

statement and the amounts so paid by such Sponsoring Company shall be credited
to the account of such Sponsoring Company with respect to future payments to be
made pursuant to Articles 5 and 7 above by such Sponsoring Company to
Corporation for Available Power.

 
 
8.03. Minimum Loading Event Costs.  As soon as practicable after the end of each
month, Corporation shall render to each Sponsoring Company a statement
indicating any applicable charges for Minimum Loading Event Costs pursuant to
Section 5.05 during such month, specifying the amount due to the Corporation
therefor pursuant to Article 5 above.  Such Sponsoring Company shall make
payment therefor promptly upon the receipt of such statement, but in no event
later than fifteen (15) days after the date of receipt of such statement.  In
case the computation of the amount due for Minimum Loading Event Costs cannot be
determined at the time, it shall be estimated subject to adjustment when the
actual determination can be made, and all payments shall be subject to
subsequent adjustment.
 
8.04. Unconditional Obligation to Pay Demand and Other Charges.  The obligation
of each Sponsoring Company to pay its specified portion of the Demand Charge
under Section 5.03, the Transmission Charge under Section 5.04, and all charges
under Article 7 for any Month shall not be reduced irrespective of:
 
(a) whether or not any Available Power or Available Energy are supplied by the
Corporation during such calendar month and whether or not any Available Power or
Available Energy are accepted by any Sponsoring Company during such calendar
month;
 
(b) the existence of any claim, set-off, defense, reduction, abatement or other
right (other than irrevocable payment, performance, satisfaction or discharge in
full) that such Sponsoring Company may have, or which may at any time be
available to or be asserted by such Sponsoring Company, against the Corporation
, any other Sponsoring Company, any creditor of the Corporation or any other
Person (including, without limitation, arising as a result of any breach or
alleged breach by either the Corporation, any other Sponsoring Company, any
creditor of the Corporation or any other Person under this Agreement or any
other agreement (whether or not related to the transactions contemplated by this
Agreement or any other agreement) to which such party is a party); or
 
(c) the validity or enforceability against any other Sponsoring Company of this
Agreement or any right or obligation hereunder (or any release or discharge
thereof) at any time.
 
 
 
14

--------------------------------------------------------------------------------

 
ARTICLE 9
 
 
General Provisions
 
9.01. Characteristics of Supply and Points of Delivery.  All power and energy
delivered hereunder shall be 3-phase, 60-cycle, alternating current, at a
nominal unregulated voltage designated for the point of delivery as described in
this Article 9.  Available Power and Available Energy to be delivered between
Corporation and the Sponsoring Companies pursuant to this Agreement shall be
delivered under the terms and conditions of the Tariff at the points, as
scheduled by the Sponsoring Company in accordance with procedures established by
the Operating Committee and in accordance with Section 9.02, where the
transmission facilities of Corporation interconnect with the transmission
facilities of any Sponsoring Company (or its successor or predecessor); provided
that, to the extent that a joint and common market is established for the sale
of power and energy by Sponsoring Companies within one or more of the regional
transmission organizations or independent system operators approved by the
Federal Energy Regulatory Commission in which the Sponsoring Companies are
members or otherwise participate, then Corporation and the Sponsoring Companies
shall take such action as reasonably necessary to permit the Sponsoring
Companies to bid their entitlement to power and energy from Corporation into
such market(s) in accordance with the procedures established for such market(s).
 
9.02.  Modification of Delivery Schedules Based on Available Transmission
Capability.  To the extent that transmission capability available for the
delivery of Available Power and Available Energy at any delivery point is less
than the total amount of Available Power and Available Energy scheduled for
delivery by the Sponsoring Companies at such delivery point in accordance with
Section 9.01, then the following procedures shall apply and the Corporation and
the applicable Sponsoring Companies shall modify their delivery schedules
accordingly until the total amount of Available Power and Available Energy
scheduled for delivery at such delivery point is equal to or less than the
transmission capability available for the delivery of Available Power and
Available Energy: (a) the transmission capability available for the delivery of
Available Power and Available Energy at the following delivery points shall be
allocated first on a pro rata basis (in whole MW increments) to the following
Sponsoring Companies up to their Power Participation Ratio share of the total
amount of Available Energy available to all Sponsoring Companies (and as
applicable, further allocated among Sponsoring Companies entitled to allocation
under this Section 9.02(a) in accordance with their Power Participation Ratios):
(i) to Allegheny, Appalachian, Buckeye, Columbus, FirstEnergy, Indiana,
Monongahela, Ohio Power and Peninsula (or their successors) for deliveries at
the points of interconnection between the Corporation and Appalachian, Columbus,
Indiana or Ohio Power, or their successors; (ii) to Duke Ohio (or its successor)
for deliveries at the points of interconnection between the Corporation and Duke
Ohio or its successor; (iii) to Dayton (or its successor) for deliveries at the
points of interconnection between the Corporation and Dayton or its successor;
and (iv) to Kentucky, Louisville and Southern Indiana (or their successors) for
deliveries at the points of interconnection between the Corporation and
Louisville or Kentucky, or their successors; and (b) any remaining transmission
capability available for the delivery of
 
 
15

--------------------------------------------------------------------------------

 

Available Power and Available Energy shall be allocated on a pro rata basis (in
whole MW increments) to the Sponsoring Companies in accordance with their Power
Participation Ratios.

 
9.03. Operation and Maintenance of Systems Involved.  Corporation and the
Sponsoring Companies shall operate their systems in parallel, directly or
indirectly, except during emergencies that temporarily preclude parallel
operation.  The parties hereto agree to coordinate their operations to assure
maximum continuity of service from the Project Generating Stations, and with
relation thereto shall cooperate with one another in the establishment of
schedules for maintenance and operation of equipment and shall cooperate in the
coordination of relay protection, frequency control, and communication and
telemetering systems.  The parties shall build, maintain and operate their
respective systems in such a manner as to minimize so far as practicable rapid
fluctuations in energy flow among the systems.  The parties shall cooperate with
one another in the operation of reactive capacity so as to assure mutually
satisfactory power factor conditions among themselves.
 
The parties hereto shall exercise due diligence and foresight in carrying out
all matters related to the providing and operating of their respective power
resources so as to minimize to the extent practicable deviations between actual
and scheduled deliveries of power and energy among their systems.  The parties
hereto shall provide and/or install on their respective systems such
communication, telemetering, frequency and/or tie-line control facilities
essential to so minimizing such deviations; and shall fully cooperate with one
another and with third parties (such third parties whose systems are either
directly or indirectly interconnected with the systems of the Sponsoring
Companies and who of necessity together with the parties hereto must unify their
efforts cooperatively to achieve effective and efficient interconnected systems
operation) in developing and executing operating procedures that will enable the
parties hereto to avoid to the extent practicable deviations from scheduled
deliveries.
 
In order to foster coordination of the operation and maintenance of
Corporation’s transmission facilities with those facilities of Sponsoring
Companies that are owned or functionally controlled by a regional transmission
organization or independent system operator, Corporation shall use commercially
reasonable efforts to enter into a coordination agreement with any regional
transmission organization or independent system operator approved by the Federal
Energy Regulatory Commission that operates transmission facilities that
interconnect with Corporation’s transmission facilities, and to enter into a
mutually agreeable services agreement with a regional transmission organization
or independent system operator to provide the Corporation with reliability and
security coordination services and other related services.
 
9.04. Power Deliveries as Affected by Physical Characteristics of Systems.  It
is recognized that the physical and electrical characteristics of the
transmission facilities of the interconnected network of which the transmission
systems of the Sponsoring Companies, Corporation, and other systems of third
parties not parties hereto are a part, may at times preclude the direct delivery
at the points of interconnection between the transmission systems of one or more
of the Sponsoring Companies and Corporation, of some portion of the energy
supplied under this Agreement, and that in each such case, because of said
characteristics, some
 
 
16

--------------------------------------------------------------------------------

 

of the energy will be delivered at points which interconnect the system of one
or more of the Sponsoring Companies with systems of companies not parties to
this Agreement.  The parties hereto shall cooperate in the development of
mutually satisfactory arrangements among themselves and with such companies not
parties hereto whereby the supply of power and energy contemplated hereunder can
be fulfilled.

 
9.05. Operating Committee.  There shall be an “Operating Committee” consisting
of one member appointed by the Corporation and one member appointed by each of
the Sponsoring Companies electing so to do; provided that, if any two or more
Sponsoring Companies are Affiliates, then such Affiliates shall together be
entitled to appoint only one member to the Operating Committee.  The “Operating
Committee” shall establish (and modify as necessary) scheduling, operating,
testing and maintenance procedures of the Corporation in support of this
Agreement, including establishing: (i) procedures for scheduling delivery of
Available Energy under Section 4.03, (ii) procedures for power and energy
accounting, (iii) procedures for the reservation and scheduling of firm and
non-firm transmission service under the Tariff for the delivery of Available
Power and Available Energy, (iv) the Minimum Generating Unit Output, and (v) the
form of notifications relating to power and energy and the price thereof.  In
addition, the Operating Committee shall consider and make recommendations to
Corporation’s Board of Directors with respect to such other problems as may
arise affecting the transactions under this Agreement.  The decisions of the
Operating Committee, including the adoption or modification of any procedure by
the Operating Committee pursuant to this Section 9.04, must receive the
affirmative vote of at least two-thirds of the members of the Operating
Committee, regardless of the number of members of the Operating Committee
present at any meeting.
 
9.06. Acknowledgment of Certain Rights. For the avoidance of doubt, all of the
parties to this Agreement acknowledge and agree that (i) as of the effective
date of the Current Agreement, certain rights and obligations of the Sponsoring
Companies or their predecessors under the Original Agreement were changed,
modified or otherwise removed, (ii) to the extent that the rights of any
Sponsoring Company or their predecessors were thereby changed, modified or
otherwise removed as of the effective date of the Current Agreement, such
Sponsoring Company may be entitled to rights under applicable law, regulation,
rules or orders under the Federal Power Act or otherwise adopted by the Federal
Energy Regulatory Commission (“FERC”), (iii) as a result of the elimination as
of the effective date of the Current Agreement of the firm transmission service
previously provided during the term of the Original Agreement to Sponsoring
Companies or their predecessors whose transmission systems were only indirectly
connected to the Corporation’s facilities through intervening transmission
systems by certain Sponsoring Companies or their predecessors whose transmission
systems were directly connected to the Corporation’s facilities, such Sponsoring
Companies or their predecessors whose transmission systems were only indirectly
connected to the Corporation’s facilities through intervening transmission
systems shall have been entitled to such “roll over” firm transmission service
for delivery of their entitlement to their Power Participation Ratio share of
Surplus Power and Surplus Energy under this Agreement, to the border of such
Sponsoring Company system and intervening Sponsoring Company system, as would be
accorded a long-
 
 
17

--------------------------------------------------------------------------------

 

term firm point-to-point transmission service reservation under the then
otherwise applicable FERC Open Access Transmission Tariff (“OATT”), (iv) the
obligation of any Sponsoring Company to maintain or expand transmission capacity
to accommodate another Sponsoring Company’s “roll over” rights to transmission
service for delivery of their entitlement to their Power Participation Ratio
share of Surplus Power and Surplus Energy under this Agreement shall be
consistent with the obligations it would have for long-term firm point-to-point
transmission service provided pursuant to the then otherwise applicable OATT,
and (v) the parties shall cooperate with any Sponsoring Company that seeks to
obtain and/or exercise any such rights available under applicable law,
regulation, rules or orders under the Federal Power Act or otherwise adopted by
the FERC.

 
9.07. Term of Agreement.  This Agreement shall become effective upon the
Effective Date and shall terminate upon the earlier of: (1) June 30, 2040 or (2)
the sale or other disposition of all of the facilities of the Project Generating
Stations or the permanent cessation of operation of such facilities; provided
that, the provisions of Articles 5, 7 and 8, this Section 9.07 and Sections
9.08, 9.09, 9.10, 9.11, 9.12, 9.14, 9.15, 9.16, 9.17 and 9.18 shall survive the
termination of this Agreement, and no termination of this Agreement, for
whatever reason, shall release any Sponsoring Company of any obligations or
liabilities incurred prior to such termination.
 
9.08. Access to Records.  Corporation shall, at all reasonable times, upon the
request of any Sponsoring Company, grant to its representatives reasonable
access to the books, records and accounts of the Corporation, and furnish such
Sponsoring Company such information as it may reasonably request, to enable it
to determine the accuracy and reasonableness of payments made for energy
supplied under this Agreement.
 
9.09. Modification of Agreement.  Absent the agreement of all parties to this
Agreement, the standard for changes to provisions of this Agreement related to
rates proposed by a party, a non-party or the Federal Energy Regulatory
Commission (or a successor agency) acting sua sponte shall be the “public
interest” standard of review set forth in United Gas Pipeline Co. v. Mobile Gas
Serv. Corp., 350 U.S. 332 (1956) and Federal Power Comm’n v. Sierra Pacific
Power Co., 350 U.S. 348 (1956).
 
9.10. Arbitration.  Any controversy, dispute or claim arising out of this
Agreement or the refusal by any party hereto to perform the whole or any part
thereof, shall be determined by arbitration, in the City of Columbus, Franklin
County, Ohio, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association or any successor organization, except as
otherwise set forth in this Section 9.10.
 
The party demanding arbitration shall serve notice in writing upon all other
parties hereto, setting forth in detail the controversy, dispute or claim with
respect to which arbitration is demanded, and the parties shall thereupon
endeavor to agree upon an arbitration board, which shall consist of three
members (“Arbitration Board”).  If all the parties hereto fail so to agree
within a period of thirty (30) days from the original notice, the party
demanding
 
 
18

--------------------------------------------------------------------------------

 

arbitration may, by written notice to all other parties hereto, direct that any
members of the Arbitration Board that have not been agreed to by the parties
shall be selected by the American Arbitration Association, or any successor
organization.  No person shall be eligible for appointment to the Arbitration
Board who is an officer, employee, shareholder of or otherwise interested in any
of the parties hereto or in the matter sought to be arbitrated.

 
The Arbitration Board shall afford adequate opportunity to all parties hereto to
present information with respect to the controversy, dispute or claim submitted
to arbitration and may request further information from any party hereto;
provided, however, that the parties hereto may, by mutual agreement, specify the
rules which are to govern any proceeding before the Arbitration Board and limit
the matters to be considered by the Arbitration Board, in which event the
Arbitration Board shall be governed by the terms and conditions of such
agreement.
 
The determination or award of the Arbitration Board shall be made upon a
determination of a majority of the members thereof.  The findings and award of
the Arbitration Board shall be final and conclusive with respect to the
controversy, dispute or claim submitted for arbitration and shall be binding
upon the parties hereto, except as otherwise provided by law.  The award of the
Arbitration Board shall specify the manner and extent of the division of the
costs of the arbitration proceeding among the parties hereto.
 
9.11. Liability.  The rights and obligations of all the parties hereto shall be
several and not joint or joint and several.
 
9.12. Force Majeure.  No party hereto shall be held responsible or liable for
any loss or damage on account of non-delivery of energy hereunder at any time
caused by an event of Force Majeure.  “Force Majeure” shall mean the occurrence
or non-occurrence of any act or event that could not reasonably have been
expected and avoided by exercise of due diligence and foresight and such act or
event is beyond the reasonable control of such party, including to the extent
caused by act of God, fire, flood, explosion, strike, civil or military
authority, insurrection or riot, act of the elements, or failure of
equipment.  For the avoidance of doubt, “Force Majeure” shall in no event be
based on any Sponsoring Company’s financial or economic conditions, including
without limitation (i) the loss of the Sponsoring Company’s markets; or (ii) the
Sponsoring Company’s inability economically to use or resell the Available Power
or Available Energy purchased hereunder.
 
9.13. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio.
 
9.14. Regulatory Approvals.  This Agreement is made subject to the jurisdiction
of any governmental authority or authorities having jurisdiction in the premises
and the performance thereof shall be subject to the following:
 
(a) The receipt of all regulatory approvals, in form and substance satisfactory
to Corporation, necessary to permit Corporation to perform all the duties and
obligations to be performed by Corporation hereunder.
 
 
19

--------------------------------------------------------------------------------

 
(b) The receipt of all regulatory approvals, in form and substance satisfactory
to the Sponsoring Companies, necessary to permit the Sponsoring Companies to
carry out all transactions contemplated herein.
 
9.15. Notices.  All notices, requests or other communications under this
Agreement shall be in writing and shall be sufficient in all respects: (i) if
delivered in person or by courier, upon receipt by the intended recipient or an
employee that routinely accepts packages or letters from couriers or other
persons for delivery to personnel at the address identified above (as confirmed
by, if delivered by courier, the records of such courier), (ii) if sent by
facsimile transmission, when the sender receives confirmation from the sending
facsimile machine that such facsimile transmission was transmitted to the
facsimile number of the addressee, or (iii) if mailed, upon the date of delivery
as shown by the return receipt therefor.
 
9.16. Waiver.  Performance by any party to this Agreement of any responsibility
or obligation to be performed by such party or compliance by such party with any
condition contained in this Agreement may by a written instrument signed by all
other parties to this Agreement be waived in any one or more instances, but the
failure of any party to insist in any one or more instances upon strict
performance of any of the provisions of this Agreement or to take advantage of
any of its rights hereunder shall not be construed as a waiver of any such
provisions or the relinquishment of any such rights, but the same shall continue
and remain in full force and effect.
 
9.17. Titles of Articles and Sections.  The titles of the Articles and Sections
in this Agreement have been inserted as a matter of convenience of reference and
are not a part of this Agreement.
 
9.18. Successors and Assigns.  This Agreement may be executed in any number of
counterparts, all of which shall constitute but one and the same document.
 
9.181 This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns, but a party to this
Agreement may not assign this Agreement or any of its rights, title or interests
in or obligations (including without limitation the assumption of debt
obligations) under this Agreement, except to a successor to all or substantially
all the properties and assets of such party or as provided in Section 9.182 or
9.183, without the written consent of all the other parties hereto.
 
9.182 Notwithstanding the provisions of Section 9.181, any Sponsoring Company
shall be permitted to, upon thirty (30) days notice to the Corporation and each
other Sponsoring Company, without any further action by the Corporation or the
other Sponsoring Companies, assign all or part of its rights, title and
interests in, and obligations under this Agreement to a Permitted Assignee,
provided that, the assignee and assignor of the rights, title and interests in,
and obligations under, this Agreement have executed an assignment agreement in
form and substance acceptable to the Corporation
 
 
20

--------------------------------------------------------------------------------

 

  in its reasonable discretion (including, without limitation, the agreement by
the Sponsoring Company assigning such rights, title and interests in, and
obligations under, this Agreement to reimburse the Corporation and the other
Sponsoring Companies for any fees or expenses required under any security
issued, or agreement entered into, by the Corporation as a result of such
assignment, including without limitation any consent fee or additional financing
costs to the Corporation under the Corporation’s then-existing securities or
agreements resulting from such assignment).

 
9.183 Notwithstanding the provisions of Section 9.181, any Sponsoring Company
shall be permitted to, subject to compliance with all of the requirements of
this Section 9.183, assign all or part of its rights, title and interests in,
and obligations under this Agreement to a Third Party without any further action
by the Corporation or the other Sponsoring Companies.
 
(a) A Sponsoring Company (the “Transferring Sponsor”) that desires to assign all
or part of its rights, title and interests in, and obligations under this
Agreement to a Third Party shall deliver an Offer Notice to the Corporation and
each other Sponsoring Company.  The Offer Notice shall be deemed to be an
irrevocable offer of the subject rights, title and interests in, and obligations
under this Agreement to each of the other Sponsoring Companies that is not an
Affiliate of the Transferring Sponsor, which offer must be held open for no less
than thirty (30) days from the date of the Offer Notice (the “Election Period”).
 
(b) The Sponsoring Companies (other than the Transferring Sponsor and its
Affiliates) shall first have the right, but not the obligation, to purchase all
of the rights, title and interests in, and obligations under this Agreement
described in the Offer Notice at the price and on the terms specified therein by
delivering written notice of such election to the Transferring Sponsor and the
Corporation within the Election Period; provided that, irrespective of the terms
and conditions of the Offer Notice, a Sponsoring Company may condition its
election to purchase the interest described in the Offer Notice on the receipt
of approval or consent from such Sponsoring Company’s Board of Directors;
provided further that, written notice of such conditional election must be
delivered to the Transferring Sponsor and the Corporation within the Election
Period and such conditional election shall be deemed withdrawn (as if it had
never been provided) unless the Sponsoring Company that delivered such
conditional election subsequently delivers written notice to the Transferring
Sponsor and the Corporation on or before the tenth (10th) day after the
expiration of the Election Period that all necessary approval or consent of such
Sponsoring Company’s Board of Directors have been obtained.  To the extent that
more than one Sponsoring Company exercises its right to purchase all of the
rights, title and interests in, and obligations under this Agreement described
in the Offer Notice in accordance with the previous sentence, such rights, title
and interests in, and
 
 
21

--------------------------------------------------------------------------------

 

  obligations under this Agreement shall be allotted (successively if necessary)
among the Sponsoring Companies exercising such right in proportion to their
respective Power Participation Ratios.

 
 
(c) Each Sponsoring Company exercising its right to purchase any rights, title
and interests in, and obligations under this Agreement pursuant to this Section
9.183 may choose to have an Affiliate purchase such rights, title and interests
in, and obligations under this Agreement; provided that, notwithstanding
anything in this Section 9.183 to the contrary, any assignment to a Sponsoring
Company or its Affiliate hereunder must comply with the requirements of Section
9.182.
 
(d) If one or more Sponsoring Companies have elected to purchase all of the
rights, title and interests in, and obligations under this Agreement of the
Transferring Sponsor pursuant to the Offer Notice, the assignment of such
rights, title and interests in, and obligations under this Agreement shall be
consummated as soon as practical after the delivery of the election notices, but
in any event no later than fifteen (15) days after the filing and receipt, as
applicable, of all necessary governmental filings, consents or other approvals
and the expiration of all applicable waiting periods.  At the closing of the
purchase of such rights, title and interests in, and obligations under this
Agreement from the Transferring Sponsor, the Transferring Sponsor shall provide
representations and warranties customary for transactions of this type,
including those as to its title to such securities and that there are no liens
or other encumbrances on such securities (other than pursuant to this Agreement)
and shall sign such documents as may reasonably be requested by the Corporation
and the other Sponsoring Companies.  The Sponsoring Companies or their
Affiliates shall only be required to pay cash for the rights, title and
interests in, and obligations under this Agreement being assigned by the
Transferring Sponsor.
 
(e) To the extent that the Sponsoring Companies have not elected to purchase all
of the rights, title and interests in, and obligations under this Agreement
described in the Offer Notice, the Transferring Sponsor may, within one-hundred
and eighty (180) days after the later of the expiration of the Election Period
or the deemed withdrawal of a conditional election by a Sponsoring Company under
Section 9.183(b) hereof (if applicable), enter into a definitive agreement to,
assign such rights, title and interests in, and obligations under this Agreement
to a Third Party at a price no less than 92.5% of the purchase price specified
in the Offer Notice and on other material terms and conditions no more
 
 
22

--------------------------------------------------------------------------------

 

  favorable to the such Third Party than those specified in the Offer Notice;
provided that such purchases shall be conditioned upon: (i) such Third Party
having long-term unsecured non-credit enhanced indebtedness, as of the date of
such assignment, with a Standard & Poor’s credit rating of at least BBB- and a
Moody’s Investors Service, Inc. credit rating of at least Baa3 (provided that,
if such Third Party’s long-term unsecured non-credit enhanced indebtedness is
not currently rated by one of Standard & Poor’s or Moody, such Third Party’s
long-term unsecured non-credit enhanced indebtedness, as of the date of such
assignment, must have either a Standard & Poor’s credit rating of at least BBB-
or a Moody’s Investors Service, Inc. credit rating of at least Baa3); (ii) the
filing or receipt, as applicable, of any necessary governmental filings,
consents or other approvals; (iii) the determination by counsel for the
Corporation that the assignment of the rights, title or interests in, or
obligations under, this Agreement to such Third Party would not cause a
termination, default, loss or payment obligation under any security issued, or
agreement entered into, by the Corporation prior to such transfer; and (iv) such
Third Party executing a counterpart of this Agreement, and both such Third Party
and the Sponsoring Company which is assigning its rights, title and interests
in, and obligations under, this Agreement executing such other documents as may
be reasonably requested by the Corporation (including, without limitation, an
assignment agreement in form and substance acceptable to the Corporation in its
reasonable discretion and containing the agreement by such Sponsoring Company to
reimburse the Corporation and the other Sponsoring Companies for any fees or
expenses required under any security issued, or agreement entered into, by the
Corporation as a result of such assignment, including without limitation any
consent fee or additional financing costs to the Corporation under the
Corporation’s then-existing securities or agreements resulting from such
assignment).  In the event that the Sponsoring Company and a Third Party have
not entered into a definitive agreement to assign the interests specified in the
Offer Notice to such Third Party within the later of one-hundred and eighty
(180) days after the expiration of the Election Period or the deemed withdrawal
of a conditional election by a Sponsoring Company under Section 9.183(b) hereof
(if applicable) for any reason or if either the price to be paid by such Third
Party would be less than 92.5% of the purchase price specified in the Offer
Notice or the other material terms of such assignment would be more favorable to
such Third Party than the terms specified in the Offer Notice, then the
restrictions provided for herein shall again be effective, and no assignment of
any rights, title and interests in, and obligations under this Agreement may be
made thereafter without again offering the same to Sponsoring Companies in
accordance with this Section 9.183.

 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 10
 
Representations and Warranties
 
10.01. Representations and Warranties.  Each Sponsoring Company hereby
represents and warrants for itself, on and as of the date of this Agreement, as
follows:
 
(a) it is duly organized, validly existing and in good standing under the laws
of its state of organization, with full corporate power, authority and legal
right to execute and deliver this Agreement and to perform its obligations
hereunder;
 
(b) it has duly authorized, executed and delivered this Agreement, and upon the
execution and delivery by all of the parties hereto, this Agreement will be in
full force and effect, and will constitute a legal, valid and binding obligation
of such Sponsoring Company, enforceable in accordance with the terms hereof,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally;
 
(c) Except as set forth in Schedule 10.01(c) hereto, no consents or approvals
of, or filings or registrations with, any governmental authority or public
regulatory authority or agency, federal state or local, or any other entity or
person are required in connection with the execution, delivery and performance
by it of this Agreement, except for those which have been duly obtained or made
and are in full force and effect, have not been revoked, and are not the subject
of a pending appeal; and
 
(d) the execution, delivery and performance by it of this Agreement will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under its charter or by-laws or any
indenture or other material agreement or instrument to which it is a party or by
which it may be bound or result in the imposition of any liens, claims or
encumbrances on any of its property.
 
 
ARTICLE 11
 
Events of Default and Remedies


11.01. Payment Default.  If any Sponsoring Company fails to make full payment to
Corporation under this Agreement when due and such failure is not remedied
within ten (10) days after receipt of notice of such failure from the
Corporation, then such failure shall constitute a “Payment Default” on the part
of such Sponsoring Company.  Upon a Payment Default, the
 
 
24

--------------------------------------------------------------------------------

 

Corporation may suspend service to the Sponsoring Company that has caused such
Payment Default for all or part of the period of continuing default (and such
Sponsoring Company shall be deemed to have notified the Corporation and the
other Sponsoring Companies that any Available Energy shall be available for
scheduling by such other Sponsoring Companies in accordance with Section
4.032). The Corporation’s right to suspend service shall not be exclusive, but
shall be in addition to all remedies available to the Corporation at law or in
equity.  No suspension of service or termination of this Agreement shall relieve
any Sponsoring Company of its obligations under this Agreement, which are
absolute and unconditional.

 
11.02. Performance Default.  If the Corporation or any Sponsoring Company fails
to comply in any material respect with any of the material terms, conditions and
covenants of this Agreement (and such failure does not constitute a Payment
Default under Section 11.01), the Corporation (in the case of a default by any
Sponsoring Company) and any Sponsoring Company (in the case of a default by the
Corporation) shall give the defaulting party written notice of the default
(“Performance Default”).  To the extent that a Performance Default is not cured
within thirty (30) days after receipt of notice thereof (or within such longer
period of time, not to exceed sixty (60) additional days, as necessary for the
defaulting party with the exercise of reasonable diligence to cure such
default), then the Corporation (in the case of a default by any Sponsoring
Company) and any Sponsoring Company (in the case of a default by the
Corporation) shall have all of the rights and remedies provided at law and in
equity, other than termination of this Agreement or any release of the
obligation of the Sponsoring Companies to make payments pursuant to this
Agreement, which obligation shall remain absolute and unconditional.
 
11.03. Waiver.  No waiver by the Corporation or any Sponsoring Company of any
one or more defaults in the performance of any provision of this Agreement shall
be construed as a waiver of any other default or defaults, whether of a like
kind or different nature.
 
11.04. Limitation of Liability and Damages.  TO THE FULLEST EXTENT PERMITTED BY
LAW, NEITHER THE CORPORATION, NOR ANY SPONSORING COMPANY SHALL BE LIABLE UNDER
THIS AGREEMENT FOR ANY CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR
INDIRECT DAMAGES, LOST REVENUES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR CONTRACT, OR OTHERWISE.
 


[Signature pages follow]

 
25

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Inter-Company Power Agreement to be duly executed and delivered by their proper
and duly authorized officers as of September 10, 2010.
 


OHIO VALLEY ELECTRIC CORPORATION
 
 
By  /s/ Michael G. Morris
Its   President
ALLEGHENY ENERGY SUPPLY COMPANY, L.L.C.
 
 
By  /s/ Thomas J. Kalup
Its   Vice President
 
APPALACHIAN POWER COMPANY
 
 
 
By  /s/ Nicholas K. Akins
Its   Vice President
 
BUCKEYE POWER GENERATING, LLC
 
 
By  /s/ Anthony J. Ahern
Its   President
   
COLUMBUS SOUTHERN POWER COMPANY
 
 
By  /s/ Carl L. English
Its   Vice President
 
THE DAYTON POWER AND LIGHT COMPANY
 
 
By  /s/ Gary G. Stephenson
Its   Vice President
   
DUKE ENERGY OHIO, INC.
 
 
By  /s/ Charles Whitlock
Its  Vice President
 
FIRSTENERGY GENERATION CORP.
 
 
By  /s/ Gary R. Leidich
Its   President
 
   
INDIANA MICHIGAN POWER COMPANY
 
 
By /s/ Marc E. Lewis
Its   Vice President
 
 
KENTUCKY UTILITIES COMPANY
 
 
By  /s/ Paul W. Thompson
Its   Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
LOUISVILLE GAS AND ELECTRIC COMPANY
 
 
By  /s/ John N. Voyles, Jr.
Its   Vice President
 
 
MONONGAHELA POWER COMPANY
 
 
By  /s/ R. B. Reeping
Its   General Manager
 
OHIO POWER COMPANY
 
 
By  /s/ Carl L. English
Its   Vice President
SOUTHERN INDIANA GAS AND ELECTRIC COMPANY
 
 
By  /s/ Ronald E. Christian
Its   President
 
       



PENINSULA GENERATION COOPERATIVE




By  /s/ Daniel B. DeCoeur
Its   President